MEMORANDUM OPINION


No. 04-08-00053-CR

IN RE Andres Roberto CANO

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Catherine Stone, Justice
		Sandee Bryan Marion, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	April 2, 2008

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT
	On January 28, 2008, relator Andres Roberto Cano petitioned this court for a writ of
mandamus to compel a ruling on an application for a post-conviction writ of habeas corpus pending
in the trial court. (2) See Tex. Crim. Proc. Code Ann. art. 11.072 (Vernon 2005) (habeas corpus
application procedure in a community supervision case). This court determined that the relator's
mandamus petition required further consideration and requested a response. See Tex. R. App. P.
52.8(b)(1). In a response, the trial court advised that it was preparing findings of fact and conclusions
of law and would promptly issue a ruling. Thereafter, the record was supplemented with an order
denying the habeas corpus application. In light of the trial court's action, the complaint presented
in the relator's mandamus petition is moot. Accordingly, the relator's petition for a writ of
mandamus is denied as moot.
							PER CURIAM

DO NOT PUBLISH

1. This proceeding arises out of Cause No. 852082, styled State of Texas v. Andres Roberto Cano, filed in the
County Court at Law No. 6, Bexar County, Texas, the Honorable Ray Olivarri, Jr. presiding.
2. The habeas corpus application challenges the relator's misdemeanor assault conviction ordering community
supervision.